In my opinion there is nothing before the Court. The appellant attempts to appeal from a judgment in which it was not cast and to which it is a stranger. Such an appeal is not authorized by Code of Practice, Article 571 because, as is recognized by the majority opinion, the appellant is not a third person, having defended the suit below as though it was party-defendant. While it does not affirmatively appear that the New Orleans Linen Supply Company, the actual defendant against whom judgment was rendered, is a corporation, because the matter was not put at issue below except by way of allegation in the petition and denial in the answer, the fact is immaterial, since the question could only become important if and when an attempt should be made to execute the judgment. The fact remains that no judgment was ever rendered against the National Linen Service Corporation, the Delaware Corporation which has attempted to appeal from a judgment against the New Orleans Linen Supply Company.
Nor do I agree with the conclusions of my colleagues upon the merits. The plaintiff was the victim of a dishonest employee of the defendant, for whose acts the defendant is admittedly responsible. The failure of the plaintiff to constantly check the actions of this dishonest employee does not seem to me sufficient to place the loss resulting from his dishonest conduct of defendant's business upon the innocent plaintiff, whose only fault was too much confidence in the reliability of defendant and the integrity of its employee.
  I respectfully dissent. *Page 531